Citation Nr: 1241224	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  02-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of hernia repair.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  He was in the United States Army Reserve Control Group (Standby) from October 1974 to October 1978.  From January to 1979 to January 1980 and from April 1980 to November 2000, he was a member of the Army National Guard.  His unit was called to active duty from August 1991 to February 1992 and was assigned to Southwest Asia in support Operation Desert Shield/Desert Storm.  

This case has been before the Board of Veterans' Appeals (Board) on several occasions.  In April 2005, January 2008, and June 2011, the Board confirmed and continued the RO's decision to deny entitlement to service connection for the residuals of hernia repair.  Each time (the last in June 2012), pursuant to a joint motion by the Veteran and VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In August 2002, during the course of the appeal, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

During his August 2002 video conference before the undersigned Veterans Law Judge, the Veteran testified that he underwent hernia surgery in 1987 and that during active duty for training in 1997, the hernia recurred or was otherwise aggravated to the extent that he required additional surgery in 2002.  He noted that his treatment records in service and through VA attest to the problems he was having with his hernia from 1997 through 2002.  Therefore, he maintains that service connection for the residuals of hernia surgery is warranted.  

The evidence shows that in 1987, the Veteran underwent hernia repair following an job related injury unassociated with his military service.  

Reports of examinations performed in service, such as those in August 1988, January and August 1991, January 1992, June 1993, and July 1995, show that the Veteran had a well-healed surgical scar on his abdomen.  On examination, his abdomen and viscera, including the potential presence of a hernia, were normal.  

During a December 1997, the Veteran underwent a periodic examination in conjunction with his National Guard duty.  It was noted that he had a 4 inch midline scar, the result of the 1987 repair of a ventral hernia.  He was given a 90 day physical profile which restricted his duties due to his ventral abdominal hernia.  

In May 1998, the Veteran requested a release to attend summer camp.  He asked asked that a health care provider evaluate his hernia incision and determine whether he was fit for physical activity, such as sit-ups.  The assessment was an abdominal ventral hernia.  In August 1998, the Veteran again requested that his hernia be checked.  The presence of an abdominal ventral hernia was confirmed.  In October 1998, the Veteran was treated for a small incisional ventral hernia; and in December 1998, the Veteran was to be scheduled for hernia surgery.  

In January 1999, the Veteran was treated for recurrence of a ventral abdominal hernia.  It had reportedly appeared during the last 2 to 3 years and had been associated with climbing and lifting.  The Veteran complained of pain with herniation lateral to his surgical scar.  On an August 1999, report of medical examination, completed in conjunction with his service in the National Guard, it was noted that the Veteran had a hiatal hernia and that it had been present since 1987.  He was given a permanent physical profile restricting his duties.  In October 1999, on an Annual Medical Certificate, the Veteran reported the presence of a hernia on the right side of his chest.  

In March and April 2000, the Veteran was treated for a hernia.  It was noted that he had undergone hernia repair but that the repair had broken down.  Nevertheless, the treating physician stated that the Veteran could attend annual training.  

In January 2002, the Veteran underwent surgery at VA to repair a recurrent ventral hernia.  He reported that it had been increasing in size during the previous 5 years.  

In February 2007, following a VA examination, the examiner opined that the Veteran's 1987 hernia repair had not been permanently aggravated nor had it increased in severity beyond its ordinary progression or by any re-injury or other activity which occurred at any time, while the Veteran was serving in a military status.  

In February 2011, the Veteran was reexamined by VA.  Following that examination, the VA examiner opined that it was less likely than not that the Veteran's residuals of hernia repair increased in disability beyond its natural progression during service.  In so opining, the VA examiner noted a 5 year gap between the notation of a reducible hernia in 1997 and the surgery to repair the hernia in 2002.  Moreover, the VA examiner concluded that if the hernia had ruptured in 1997, the surgery would have occurred prior to 2002.  

In the June 2012 joint motion, the parties agreed that a remand was required because in making its June 2011 determination, the Board had relied on the February 2011 VA examination which the parties found to be inadequate.  The parties also agree that the Board had to provide adequate reasons and bases for its decision.  

The parties found the February 2011 VA examination inadequate, because the examiner had reported a 5 year gap between the notation of a reducible hernia in 1997 and the surgery to repair the hernia in 2002.  The parties agreed that the VA examiner had presented no explanation for her conclusion that if the hernia had ruptured in 1997, the surgery would have occurred prior to 2002.  In this regard, the parties noted that there had been multiple records during that time frame during which the appellant had complained of or experienced trouble with abdominal pain.  However, the parties found that the examiner had not explained why the Veteran's hernia treatment and complaints beginning in 1997 had not constituted aggravation of a pre-existing condition.  Moreover, the parties agreed that the VA examiner had not explained how such complaints, which had occurred years after a prior hernia surgery, constituted the natural progress of the disorder.  Therefore, the parties concurred that a new examination was necessary.  

As noted above, the parties also agreed that a remand was necessary, because the Board had failed to provide adequate reasons and bases for its decision regard the denial of service connection for hernia repair on the basis of aggravation.  38 U.S.C.A. §§ 101 (24), 1153 (West 2002); 38 C.F.R. § I3.306(a) (2012).  In this regard, the parties noted that the Board had failed to make a distinction between the appellant's active duty and his active duty for training and the differing burdens of proof with respect to claims of service connection due to aggravation.  Donnellen v. Shinseki, 24 Vet. App. 167 (2010).  

In light of the foregoing, the Board is of the opinion that further development of the record is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must schedule the Veteran for a surgical examination to determine the nature and etiology of his 2002 hernia repair.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements associated with the Veteran's 2002 hernia repair.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's 1987 hernia repair had been aggravated by service, such that additional hernia repair was required in 2002.  Please note, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In so opining, the VA examiner must state whether there was an event(s) in service which caused an increase in the pathology associated with the Veteran's 1987 hernia repair.  The examiner must also state whether any increase in pathology is due to the natural progress of the disease, i.e., the residuals of the 1987 hernia repair.  In this regard, the examiner must evaluate the entire record, including, but not limited to the Veteran's record of complaints and treatment for a hernia from 1997 through 2002.  

The examiner must provide a clear and complete rationale for all opinions.  That is, the examiner must fully explain how and why he or she reached each opinion they did.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012). 

If the Veteran fails to report for the scheduled examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  When the actions requested in part 1 have been completed, the RO must undertake any other indicated development.  Then it must readjudicate the issue of entitlement to service connection for the residuals of hernia repair.  In so doing, the RO must provide adequate reasons and bases for its decision.  In particular, the RO must consider, but is not limited to, resolution of the question as to whether or not service connection for hernia repair is warranted on the basis of aggravation of a pre-existing disorder.  In this regard, the RO must consider the distinction between the appellant's active duty and his active duty for training and the differing burdens of proof with respect to claims of service connection due to aggravation.  Donnellen v. Shinseki, 24 Vet. App. 167 (2010).  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


